Citation Nr: 1210677	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  99-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus as a residual of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to service connection for residuals of head trauma, including headaches and tinnitus, and a low back disorder.

The Veteran and his spouse presented testimony on a hearing in March 2001 before a Veterans Law Judge (VLJ) sitting at the Boston, Massachusetts RO.  The transcript is of record.  In July 2001 and November 2005, the Board remanded the case to the RO for further development.

The Veteran was afforded another hearing in April 2006, this time before the undersigned Veterans Law Judge, because the former VLJ left the Board.  A transcript of that hearing, at which the Veteran and his spouse testified, is also of record.

In a July 2006 decision, the Board denied entitlement to service connection for residuals of head trauma, including headaches and tinnitus, and a low back disorder. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 memorandum decision, the Court affirmed the portion of the July 2006 decision denying service connection for a low back disorder; this matter is no longer for appellate consideration.  The Court vacated the decision denying service connection for residuals of head trauma, and remanded the matter to the Board for development consistent with its decision.

The Board remanded the claim to the RO, via the Appeals Management Center (AMC) in October 2009.  In a June 2011 decision, the Board bifurcated the claim into separate claims for entitlement to service connection for headaches as a residual of head trauma and entitlement to service connection for tinnitus as a residual of head trauma.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The Board denied the former claim and remanded the latter.

The claim for entitlement to service connection for tinnitus as a residual of head trauma is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board appreciates the efforts of the RO/AMC and the audiologist who performed the December 2009 VA examination and responded to the request for a clarifying addendum to her opinion in June 2011.  Unfortunately, the claim must again be remanded for another clarifying addendum for the following reasons.

In its June 2011 remand, the Board noted that the December 2009 opinion indicated only that the Veteran's tinnitus was likely related to his high frequency sensorineural hearing loss, but did not specifically address the question asked in the October 2009 remand of whether the Veteran's tinnitus was related to the documented in-service head trauma.  The Board therefore concluded that the examination was inadequate, and instructed that the examiner be asked whether "tinnitus is related to service, to include head injury in 1969."  The RO/AMC's examination request quoted this language.  The VA audiologist's June 2011 addendum states, "Tinnitus is less likely than not related to military noise exposure given that the onset of tinnitus was reported 18 years ago which was 21 years after he was discharged from the U.S. Army.  Additionally there was no medical evidence of threshold shift or hearing loss at time of discharge from the military."

This opinion is inadequate because it failed to comply with the Board's remand instructions by answering the question asked.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  That question was whether the Veteran's tinnitus is related to service, to include the documented in-service head injury.  The audiologist indicated that the tinnitus is not related to noise exposure and did not address the in-service head injury.  The Board notes that the basis for the Court's memorandum decision vacating the Board's July 2006 decision was the Board's lack of discussion of an undated entry (apparently from 1969) in the service treatment records that indicates "trauma" to the frontal temporal area.  Given this fact, an opinion such as this one addressing whether tinnitus is related to service without specifically addressing the in-service notation of head trauma opinion could not survive appellate scrutiny.  An adequate opinion should also include (but not necessarily be limited to) discussion of a November 1969 skull X-ray report with a negative finding; the Veteran's statements as to the nature of the in-service head injury, specifically, that it occurred while he was on military police duty when an inmate threw him against a wall; the Veteran's indication on the October 1970 separation report of medical history indicating that he did not have and had never had history of head injury or hearing loss; the normal October 1970 separation examination findings with regard to the head, neck, and ears; the Veteran's statement to the October 1996 VA examiner that he experienced a buzzing sound in his ears that began four or five years previously.

Consequently, the Board is compelled to again remand the claim for another opinion from the same audiologist (or another appropriate health care professional if the audiologist is not available) for an opinion consistent with the above.

Accordingly, the claim for entitlement to service connection for tinnitus as a residual of head trauma is REMANDED for the following action:

Refer the claims folder to the same audiologist who examined the Veteran and reviewed the record in December 2009 and who prepared an addendum in June 2011 for another review and opinion.  If that audiologist is not available, the review and opinion should be obtained from a different health care professional.

The health care professional should specifically state whether it is at least as likely as not (i.e., probability of 50 percent or better) that tinnitus is related to service, to include head injury in 1969.  The 1969 head injury should be specifically referenced in the opinion.

The health care professional should provide a detailed rationale for the opinion or opinions provided, and that rationale should include consideration of all of the relevant evidence in the claims file, including, but not limited to, the undated entry in the service treatment records (apparently from 1969) that indicates "trauma" to the frontal temporal area; a November 1969 skull X-ray report in the service treatment records with a negative finding; the Veteran's statements as to the nature of the in-service head injury, specifically, that it occurred while he was on military police duty when an inmate threw him against a wall; the Veteran's indication on the October 1970 separation report of medical history indicating that he did not have and had never had history of head injury or hearing loss; the normal October 1970 separation examination findings with regard to the head, neck, and ears; the Veteran's statement to the October 1996 VA examiner that he experienced a buzzing sound in his ears that began four or five years previously; and the Veteran's post service statements regarding the injury and subsequent tinnitus symptoms.

With regard to the Veteran's statements, the health care professional is advised that the Veteran is competent to report symptoms, treatment, and injuries, and and that his reports must be taken into account, along with the other evidence in the record, in formulating the requested opinion or opinions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


